—Order, Supreme Court, Bronx County (Stanley Green, J.), entered September 23, 1999, which dismissed the instant proceeding challenging petitioner’s dismissal from respondents’ employment as time-barred, unanimously affirmed, without costs.
The CPLR article 78 proceeding that petitioner brought was correctly held to be in the nature of a CPLR article 75 proceeding challenging the award rendered by the arbitration board empaneled pursuant to the grievance procedures in respondents’ collective bargaining agreement with petitioner’s union (see, Matter of Dye v New York City Tr. Auth., 57 NY2d 917), and, so considered, was correctly dismissed because admittedly not commenced within 90 days of petitioner’s receipt of the award (CPLR 7511 [a]; see, Matter of Rodriguez v New York City Tr. Auth., 269 AD2d 600). Concur — Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.